Title: From George Washington to the Pennsylvania Council of Safety, 18 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Gentn
Head Quarters Bucks County [Pa.] 18th Decemr 1776

I have taken the Liberty to trouble you with one Jno: Vandyke, who was taken prisoner in Jersey and delivered up to me as a most dangerous and inimical person. I enclose you Colo. Chambers’s Letter who took him. He has made his Escape several times before and will therefore require good looking after. As he is a person of some Consideration, perhaps he may serve to exchange for some Friend of ours who has had the ill luck to fall into the hands of the Enemy. I could therefore wish he may be kept at or near Philadelphia. I am Gentn Yr most obt Servt

Go: Washington


As he is a very intelligent person care should be taken to deprive him of Means of Correspondence by Letter or otherwise.

